Citation Nr: 1828941	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for cyst, left breast.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1983 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  

In November 2016, the Board remanded the appeal for additional development which has been completed.


FINDINGS OF FACT

1. The Veteran has not undergone any medical procedures or surgeries related to this disability.   

2.  The Veteran has no scars or disfigurement related to this disability.  

3.  The Veteran has no impairment of function due to this disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for a cyst of the left breast have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806-7628.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that her disability warrants a compensable rating.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran filed a claim for an increased rating in April 2012.  Her left breast cyst disability is currently assigned a non-compensable evaluation under 38 C.F.R. § 4.118, DCs 7806-7628.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. §4.27 (2017).   

Under Diagnostic Code 7806, dermatitis or eczema that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period is assigned a 10 percent rating.  Dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is assigned a 30 percent rating.  Dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is assigned a 60 percent rating.  

Under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast should be evaluated based upon the impairment in the function of the urinary or gynecological systems, or the skin.  See 38 C.F.R. § 4.116.  Diagnostic Code 7628 allows for ratings under the gynecological system, in this case, the breasts through 7626 and 7627.  Diagnostic Code 7626 applies to breast surgery and Diagnostic Code 7627 applies to malignant neoplasms of gynecological system or breast. Moreover, Diagnostic Code 7628 also allows for ratings of breast disorders under skin diagnostic codes.  Under Diagnostic Code 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.

Turning to the medical evidence at hand, the Veteran first attended a VA examination in May 2012.  At that examination, the Veteran reported pain over the area with the left cyst.  Upon examination, the examiner noted that there was direct tenderness noted over the right and left lower quadrant of the left breast.  The examiner also noted that the cyst located in the left breast was not evident during that examination.  In addition, the examiner noted that that the Veteran has not undergone any treatment for a benign or malignant neoplasm of the breast nor has the Veteran undergone any breast surgery.  Moreover, the examiner noted that the Veteran did not have any residual conditions caused by the benign or malignant neoplasm of the breast.  No surgical scars were present.   Lastly, the examiner noted that at mammogram conducted in May 2012 showed that there were no suspicious mammographic findings.  The breast cyst did not affect the Veteran's ability to work.  

In November 2017, the Veteran attended an additional examination.  At that examination, the Veteran reported that the left breast is more sensitive to pressure, which bothers her more during cold weather.  Following the examination, the examiner noted that the Veteran has never undergone breast surgery and does not have any scars related to this condition. The current treatment is watchful waiting.   The examiner also noted that the Veteran does not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the cyst in her left breast.  The breast condition did not affect the Veteran's ability to work. 

The Board finds these examinations to be highly probative pieces of evidence because the examiners reviewed the Veteran's medical history, interviewed the Veteran, and then examined her before they rendered an opinion regarding the severity of her disability.  See Davidson, supra.  

In addition to the VA examinations, the Board has also reviewed the Veteran's medical history.  The Veteran's medical history shows that she does receive periodic mammograms for this disability; however, the medical records do not show symptoms reported in these records that her disability is worse than what was reported at her VA examinations.  

In sum, the Board finds that the Veteran's disability has remained consistent throughout the appeal and a rating increase is not warranted.  The record does not reflect that the Veteran has required any surgeries or procedures related to this disability which would warrant an increased rating pursuant to Diagnostic Codes 7626 and 7627.  Moreover, the most probative evidence of record does not show, nor has the Veteran contended, that the disability has caused disfigurement, scars, or limitation of function.  The Board acknowledges that the Veteran has reported pain and tenderness in that affected area however, those symptoms alone do not meet the criteria for a compensable rating.  For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to a compensable rating for a cyst of the left breast, must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Entitlement to a compensable rating for cyst of the left breast, is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


